Citation Nr: 9929234	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-38 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
schizophrenia, prior to February 24, 1997.  

2. Entitlement to an evaluation in excess of 50 percent for 
schizophrenia, since February 24, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from October 1976 to February 
1978.  

The appeal arises from a rating decision dated in March 1994 
in which the Regional Office (RO) denied an evaluation in 
excess of 10 percent for schizophrenia.  The veteran 
subsequently perfected an appeal of that decision.  A 
September 1995 rating decision implemented the decision of a 
RO hearing officer to grant a 30 percent rating for 
schizophrenia, effective in September 1993.  The Board of 
Veterans' Appeals (Board) remanded the case in October 1996.  
A rating decision in January 1999 granted a 50 percent 
evaluation for schizophrenia, effective February 24, 1997.  
Therefore, the issues on appeal are those set forth on the 
previous page.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  Prior to February 24, 1997, the veteran's schizophrenia 
was productive of suicidal ideation, depressed mood and an 
inability to establish and maintain effective relationships.  

3.  Since February 24, 1997 the veteran's schizophrenia has 
been productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation, depressed mood and an inability to establish and 
maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for 
schizophrenia, prior to February 24, 1997, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 9203 (1996); 38 C.F.R. Part 4, 
Diagnostic Code 9203 (1998).

2.  The criteria for a 70 percent evaluation for 
schizophrenia, since February 24, 1997, are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9203 (1996); 38 C.F.R. Part 4, Diagnostic 
Code 9203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claims for higher ratings for his 
schizophrenia are well-grounded within the meaning of 38 
U.S.C.A. § 5107, that is, they are plausible, meritorious on 
their own or capable of substantiation.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its duty to assist in developing the 
facts pertinent to the veteran's claims.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the  context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO granted service connection for schizophrenic reaction 
in a rating decision dated in March 1978.  At that time, the 
RO also assigned a noncompensable evaluation for that 
disorder under the VA Schedule of Rating Disabilities, 
effective in February 1978.  38 C.F.R. Part 4.  In June 1982, 
the RO granted a 30 percent evaluation for paranoid 
schizophrenic reaction, effective in January 1982.  A July 
1986 rating decision reduced the evaluation assigned for 
paranoid schizophrenic reaction from 30 percent to 10 
percent, effective in October 1986.  As discussed above, the 
RO has assigned a 30 percent rating for schizophrenia, 
effective in September 1993, and a 50 percent rating for that 
disorder, effective February 24, 1997, while the current 
appeal has been pending.  

The Board notes that the criteria for evaluating the severity 
of mental disorders were changed while the current appeal was 
pending.  Additionally, the RO has considered both the new 
and old criteria in evaluating the disability at issue since 
the veteran filed the current claim for an increased rating; 
and a supplemental statement of the case issued in July 1997, 
includes both the new and old diagnostic criteria.  The Board 
also notes that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

Under the old criteria, a 70 percent evaluation was warranted 
for the psychiatric disorder for severe impairment of social 
and industrial adaptability, and a 100 percent evaluation was 
warranted when there were active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  38 
C.F.R. Part 4, Diagnostic Code 9203 (1996).

Under the new provisions of Diagnostic Code 9203, a 70 
percent evaluation is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name warrant 
a 100 rating.  38 C.F.R. Part 4.  

A VA outpatient treatment record dated in June 1992 shows 
that the veteran was having auditory hallucinations and 
paranoid delusions.  An August 1992 VA outpatient treatment 
record shows that the veteran admitted to suicidal and 
homicidal thoughts but no attempts.  

The veteran underwent a VA psychiatric examination in 
February 1995.  The examiner described the veteran as angry, 
disgusted and not very cooperative.  It was noted that the 
veteran provided very little effort or energy to interacting 
in the interview.  His affect was flat, and his mood was 
depressed, angry and paranoid.  The veteran admitted to 
hearing voices and seeing visions.  He related that he 
occasionally thought he saw things but when he looked around 
they were not there.  He admitted to feeling paranoid all of 
the time.  At that examination, his memory was extremely 
poor, but the examiner suspected that the veteran was just 
not willing to cooperate.  It was noted that the veteran felt 
suicidal off and on most of the time and that he also had 
homicidal feelings.  The examiner described the degree of 
emotional impairment present as moderate.  

The veteran was afforded another VA psychiatric examination 
in December 1996; however, that examiner did not review the 
veteran's claims file.  At that examination, the veteran 
answered all questions in a coherent, relevant fashion and 
was oriented times three.  When asked about voices, he 
related "[t]he voices contradict my thoughts...[t]hey try to 
lead me into doing devious and evil things."  When asked 
about paranoia, he stated "I am always looking back, and I 
think people are following me."  It was noted that the 
veteran had had suicidal and homicidal thoughts.  His insight 
was described as very limited.  His concentration and 
attention span were adequate.  His mood was only mildly 
depressed at that time.  

The examiner also assigned a GAF of 60.  The Board notes that 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994).  A GAF of 60 is 
defined as "moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate impairment in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co-
workers)."  Additionally, the examiner reported that the 
veteran's emotional condition mildly affected his ability to 
perform usual activities of daily living mainly because of 
his lack of energy, interest and motivation.  

Also, according to the examiner, the veteran's socialization 
was moderately to severely impaired because of his extreme 
paranoia.  It was noted that the veteran had no friends.  The 
examiner added that the veteran's occupational status had not 
been significantly influenced by his psychiatric condition 
because he continued to work as a mail handler and had since 
1985 even though he seemed to have significant paranoia as 
well as auditory hallucinations at the present time.  The 
examiner also related "I would suspect that [the veteran] 
would have a problem with sustained concentration and 
persistence even though he has been working since 1985 at the 
post office."  

The veteran underwent a VA psychological evaluation in 
February 1997.  At the evaluation, the veteran displayed flat 
affect and depressed mood.  He became tearful on several 
occasions during the interview.  He was also visibly anxious 
throughout most of the interview, having great difficulty 
recalling dates and events from the past.  The examining 
psychologist reported that tests and interview data indicated 
that the veteran was severely depressed and that the results 
of the MMPI-2 (Minnesota Multiphasic Personality Inventory) 
indicated that he responded honestly and nondefensively, but 
was experiencing a tremendous amount of emotional distress.  
His clinical profile was typical of persons diagnosed with 
schizophrenia (paranoid type) and exhibiting clearly 
psychotic behavior.  He was exhibiting hallucinations and 
delusions and was highly suspicious and distrustful of 
others.  The examiner related that the veteran was 
introverted and socially withdrawn and had significant 
problems with memory and concentration.  The examiner added 
that the veteran was having a very difficult time handling 
the responsibilities of his everyday life.  The VA 
psychologist reported that the veteran's ongoing symptoms had 
greatly incapacitated him from developing interpersonal 
relationships and interfered with his job skills.  It was 
noted that the veteran had missed many days of work when he 
became paranoid to the extent that he could not leave his 
house.  The examiner related that the veteran was, at that 
time, decompensating psychologically and emotionally and 
becoming completely unable to work and/or relate to others.  
That examiner also assigned a GAF of 50 and explained that 
that score indicated that the veteran's behavior was 
considerably influenced by delusions and hallucinations, that 
he had severely impaired judgment and communication and that 
he had major impairment in the areas of work, family 
relations, thinking and mood.  

Another VA psychiatric examination was performed in October 
1997 by the veteran's treating psychiatrist, who reported 
having reviewed the claims file.  The veteran was clean and 
neat in appearance, and his thought processes were goal 
directed throughout the interview.  The veteran reported 
auditory hallucinations which were partially relieved by his 
anti-psychotic medication.  He also reported some suicidal 
ideation without plan or intention.  He denied visual 
hallucinations and homicidal ideation at that time.  No 
delusions were noted, but he did experience ideas of 
reference often feeling like two people who were talking to 
each other across the room must be talking about him.  His 
speech was normal in rate, and his mood was dysthymic.  His 
affect was flattened somewhat and appropriate to feelings he 
was reporting.  The examining psychiatrist also related that 
the veteran's judgment and insight were intact at that time 
although it seemed as though they might have been easily 
impaired at other times.  He was alert and fully oriented.  

Thus, the veteran reported suicidal ideation and exhibited 
depressed mood before and after February 24, 1997.  He also 
reported having no friends prior to February 24, 1997, 
indicating that an inability to establish and maintain 
effective relationships.  Since February 24, 1997, there has 
also been probative evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, depressed mood, noted at 
every pertinent examination, and an inability to establish 
and maintain effective relationships.  Additionally, two of 
the three examiners who assigned GAF scores, including his 
treating psychiatrist, assigned a GAF of 50.  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  The 
criteria for a GAF of 50 are included in the new criteria for 
a 70 percent evaluation under Diagnostic Code 9203.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  In 
light of the evidence discussed above, the Board finds that 
the pertinent evidence currently of record is at least in 
equipoise as to whether there is a reasonable basis for 
concluding that the criteria for a 70 percent evaluation 
under the new criteria of 9203 were met prior to and since 
February 24, 1997.  Therefore, resolving doubt in the 
veteran's favor, the Board finds that a 70 percent evaluation 
is warranted prior to and since February 24, 1997.  
38 U.S.C.A. § 5107(b).  

As for whether the criteria for a 100 percent evaluation are 
met.  While there is probative evidence of persistent 
delusions or hallucinations, there is no probative evidence 
of grossly inappropriate behavior.  Additionally, while the 
veteran has had suicidal and homicidal thoughts, he has not 
attempted either act and there is no probative evidence that 
he is in persistent danger of hurting himself or others.  
While there is probative evidence of some memory loss, there 
is no evidence that he has memory loss for the names of close 
relatives and he is able to remember his own occupation.  
Additionally, while the veteran has related that he has no 
friends, the fact that he has been able to maintain 
employment, despite missing time from work, is against 
finding that he has total occupational impairment.  There is 
also evidence that his schizophrenia has mildly affected his 
ability to perform usual activities of daily living, but 
there is no probative evidence that he experiences an 
intermittent inability to perform such activities, including 
the maintenance of minimal personal hygiene.  For those 
reasons, the Board finds that the new criteria for a 70 
percent evaluation more closely reflect the severity of the 
veteran's schizophrenia than the new criteria for a 100 
percent evaluation.  38 C.F.R. § 4.7; Part 4, Diagnostic Code 
9203 (1998).  

Additionally, the Board finds that the old criteria for a 100 
percent rating are not met.  As noted above, the veteran is 
able to maintain employment.  Additionally, while he has 
reported having hallucinations and delusions, the 
preponderance of the evidence is against finding that the 
veteran's schizophrenia is productive of active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. Part 4, Diagnostic Code 9203 
(1996).  For the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to a rating in excess of 70 
percent for schizophrenia.  38 U.S.C.A. § 5107(b).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A 70 percent evaluation for schizophrenia, prior to February 
24, 1997, is granted, subject to the provisions governing the 
award of monetary benefits.  

A 70 percent evaluation for schizophrenia, since February 24, 
1997, is granted , subject to the provisions governing the 
award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

